                                          Case 4:19-cv-04287-YGR Document 39 Filed 04/15/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5                                UNITED STATES DISTRICT COURT

                                   6                               NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    JANICE WOOD, ET AL.,                               CASE NO. 19-cv-04287-YGR
                                   9                 Plaintiffs,
                                                                                           ORDER GRANTING IN PART AND DENYING
                                  10           vs.                                         IN PART MOTION TO DISMISS
                                  11    MARATHON REFINING LOGISTICS SERVICES               Re: Dkt. Nos. 29, 35, 36
                                        LLC,
                                  12
Northern District of California




                                                     Defendant.
 United States District Court




                                  13

                                  14          This is the second round of briefing on the complaint filed by plaintiffs Janice Wood,

                                  15   Anthony Alfaro, and Aaron Dietrich against defendant Marathon Refining Logistics Services

                                  16   LLC.

                                  17          In its prior order, this Court granted defendant’s motion to dismiss with leave to amend on

                                  18   the ground that plaintiffs’ claims were preempted by section 301 of the Labor Management

                                  19   Relations Act (“LMRA”), 29 U.S.C. section 185(a). Specifically, the Court held that preemption

                                  20   applied based on the second prong of the preemption test set forth in Burnside v. Kiewit Pac.

                                  21   Corp., 491 F.3d 1053 (9th Cir. 2007), that is, because plaintiffs’ claims, as pleaded, appeared to be

                                  22   “substantially dependent” on the terms of a collectively bargained agreement (“CBA”) and related

                                  23   guidelines into which defendant and plaintiffs’ union entered. In so holding, the Court found that

                                  24   while the complaint addressed some aspects of the standby shift system, it omitted certain material

                                  25   facts that were addressed in the CBAs and related guidelines. For example, the Court noted that it

                                  26   was unclear from the complaint whether this case involves a “mandatory” or “voluntary” standby

                                  27   obligation, whether “crews” created standby shift systems for their own convenience or used

                                  28   defendant’s default procedure, the extent to which standby shift employees were able to “trade or
                                          Case 4:19-cv-04287-YGR Document 39 Filed 04/15/20 Page 2 of 8




                                   1   otherwise exchange standby assignments,” and what it meant for standby shift employees to be

                                   2   required to reach the refinery “within a reasonable time” after receiving a call. The Court

                                   3   concluded that as pleaded, plaintiffs’ complaint would require the Court to “wade into a maze of

                                   4   nuanced and ambiguous provisions in multiple, heavily negotiated agreements,” and thus, the

                                   5   claims were preempted.

                                   6          After dismissal of the initial complaint, plaintiffs filed a first amended complaint, followed

                                   7   by the operative second amended complaint (“SAC”).1 Defendant moves to dismiss the SAC on

                                   8   the same grounds as its prior motion, that is, because plaintiffs’ claims are preempted by section

                                   9   301 and because plaintiffs fail to allege a plausible legal theory upon which they are entitled to

                                  10   reporting time pay. The Court considers each purported basis for dismissal in turn.

                                  11          A.      Preemption Under the Labor Management Relations Act

                                  12          At this juncture and in light of the prior order, the Court considers whether new allegations
Northern District of California
 United States District Court




                                  13   in the SAC establish that plaintiffs’ claims are not “substantially dependent” on the terms of the

                                  14   CBAs or related guidelines.

                                  15          On the one hand, the SAC sets forth a broad theory of the case that raises some of the same

                                  16   concerns that the Court identified in its prior order. Namely, the Court’s prior order took issue

                                  17   with specific CBA provisions suggesting that standby shifts might be voluntary, as opposed to

                                  18   mandatory. By identifying such provisions as problematic, the Court impliedly rejected the

                                  19   position that alleged tethers and constraints on employees’ time during standby shifts were the

                                  20   only issues relevant to plaintiffs’ claims, and thus, to this Court’s preemption analysis.

                                  21   Nevertheless, plaintiffs appear to assert this very position in the SAC. Thus, the Court finds that

                                  22   plaintiffs’ claims are preempted insofar as they are based on a voluntary standby shift system. The

                                  23

                                  24          1
                                                 The FAC included allegations that, as described herein, were intended to address issues
                                  25   raised by the Court in its prior order. The SAC pleaded an additional cause of action for violation
                                       of the Private Attorneys General Act, California Labor Code §§ 2698, et seq. The SAC also
                                  26   attaches the CBAs, which are entitled: (i) “Articles of Agreement between Tesoro Refining
                                       Company Martinez Refinery and the United Steelworkers International Union Local No. 5 and the
                                  27   United Steelworkers International Union, February 1, 2015,” and (ii) “Articles of Agreement
                                       between Tesoro Refining Company Martinez Chemical Plant and the United Steelworkers
                                  28
                                       International Union Local No. 5, March 1, 2015.”
                                                                                         2
                                          Case 4:19-cv-04287-YGR Document 39 Filed 04/15/20 Page 3 of 8




                                   1   Court will not entertain claims regarding a system where employees have “maximum flexibility to

                                   2   voluntarily fill standby assignments in whatever way is most attractive to the individual crews,” as

                                   3   negotiated by union representatives. Such claims are most appropriately resolved by arbitrators.

                                   4          On the other hand, the SAC and plaintiffs’ briefing also appear to articulate a narrower,

                                   5   plausible theory that would not require interpretation of the CBAs and thus is within the purview

                                   6   of this Court. The SAC alleges that plaintiffs’ claims are based on the default policy provided for

                                   7   in the CBAs.2 Plaintiffs highlight several CBA provisions that refer to standby shifts as

                                   8   “mandatory” and give defendant—not plaintiffs’ unions—ultimate discretion to “determine the

                                   9   numbers of employees per crew that will be required to standby to cover overtime needs.” In

                                  10   addition, although the CBAs provide that standby shift employees must reach the refinery “within

                                  11   a reasonable time” after being contacted, plaintiffs’ claims are based on a purported maximum

                                  12   response time of 3.5 hours, eliminating any need for the Court to interpret the CBAs. Moreover,
Northern District of California
 United States District Court




                                  13   the SAC clarifies that the voluntary overtime lists referenced in the Court’s prior order were used

                                  14   to fill overtime positions before employees on the mandatory standby list were called. Thus,

                                  15   according to plaintiffs, an employee on mandatory standby still was required to be available if the

                                  16   voluntary overtime list did not provide sufficient coverage, which often happened. The Court

                                  17   agrees that the ability to remove oneself from a different roster of employees has little relationship

                                  18   to the Court’s analysis of plaintiffs’ claims regarding a mandatory standby shift process.

                                  19          Accordingly, defendant’s motion is granted insofar as plaintiffs’ claims are based on a

                                  20   voluntary standby shift system, as such claims are preempted by the LMRA. Defendant’s motion

                                  21   is denied with respect to the claims that are alleged to be, in fact, mandatory.

                                  22          ///

                                  23          ///

                                  24

                                  25          2
                                                 Defendant contends that the Tract 3 and Wharf groups within Operations have negotiated
                                  26   separate agreements regarding overtime. Plaintiffs appear to dispute whether these agreements
                                       were in fact alternatives entered into pursuant to the CBAs, maintaining that they are not aware of
                                  27   any agreed-upon written policies different than the ones described in the CBAs. At this juncture,
                                       the Court accepts as true plaintiffs’ allegation, but notes that plaintiffs may not pursue claims
                                  28
                                       based on any separately negotiated agreements.
                                                                                           3
                                          Case 4:19-cv-04287-YGR Document 39 Filed 04/15/20 Page 4 of 8




                                   1          B.      Failure to State a Plausible Claim for Relief

                                   2          Having found that plaintiffs’ claims, at least in part, are not preempted by the LMRA, the

                                   3   Court next considers whether those claims are subject to dismissal for failure to state a claim.

                                   4          Defendant contends that plaintiffs’ reporting time pay claims lack a legal basis, arguing

                                   5   that they are unsupported by Ward v. Tilly’s Inc., 31 Cal. App. 5th 1167 (2019) and 1-2001 Wage

                                   6   Order section 5(a). In Ward, the California Court of Appeal considered a challenge to the “on-call

                                   7   scheduling” practices of the plaintiff’s former employer. 31 Cal. App. 5th at 1170. As alleged,

                                   8   employees assigned to on-call shifts were required to call in, two hours before the start of their

                                   9   shifts, to find out whether they should actually come in to work. Id. If they were told to come in,

                                  10   they were paid for the shifts. Id. If not, they did not receive compensation for having been “on

                                  11   call.” Id. The court concluded that the on-call scheduling practices triggered Wage Order 7-2001,

                                  12   which regulates wages, hours, and working conditions in the mercantile industry, explaining that
Northern District of California
 United States District Court




                                  13   “on-call shifts burden employees, who cannot take other jobs, go to school, or make social plans

                                  14   during on-call shifts—but who nonetheless receive no compensation from Tilly’s unless they

                                  15   ultimately are called in to work.” Id. at 1171.

                                  16          The Ninth Circuit recently followed Ward’s interpretation of state law in Herrera v.

                                  17   Zumiez, Inc., No. 18-15135, 2020 WL 1301057 (9th Cir. Mar. 19, 2020). The question before the

                                  18   court in Hererra was whether calling one’s employer at an appointed time before a scheduled shift

                                  19   constituted “reporting for work” under Wage Order 7-2001. Id. at *4. On this issue, the Ninth

                                  20   Circuit found “no reason to doubt that the California Supreme Court would reach a decision

                                  21   consistent with” the California Court of Appeal’s decision in Ward. Id. at *5. Thus, following

                                  22   Ward, the court concluded that under Wage Order 7-2001, “a requirement that employees call

                                  23   their manager thirty minutes to one hour before a scheduled shift constitutes ‘report[ing] for

                                  24   work.’” Id. at *9.

                                  25          The on-call scheduling practices at issue in Ward and Herrera are not identical to the

                                  26   standby shift system at issue in this case, with the most notable difference being that on-call

                                  27   scheduling requires employees to call in to work before their shifts, while plaintiffs’ standby shift

                                  28   system allegedly requires employees to be available to receive calls during the shift. However,
                                                                                         4
                                          Case 4:19-cv-04287-YGR Document 39 Filed 04/15/20 Page 5 of 8




                                   1   nothing in these cases suggests their rationales extend only to call-in reporting schemes.3 Here,

                                   2   the Court finds that the rationale set forth in Ward and affirmed in Herrera applies with equal

                                   3   force. Much like “requiring employees to come to a workplace at the start of a shift without a

                                   4   guarantee of work,” the standby shifts, based on the facts alleged, “are enormously beneficial to

                                   5   employers: They create a large pool of contingent workers whom the employer can call on if a

                                   6   store’s foot traffic warrants it, or can tell not to come in if it does not, without any financial

                                   7   consequence to the employers. . . . It thus creates no incentive for employers to competently

                                   8   anticipate their labor needs and to schedule accordingly.” Ward, 31 Cal. App. 5th at 1183. In

                                   9   addition, “[l]ike other kinds of contingent shifts,” the standby shifts allegedly “impose tremendous

                                  10   costs on employees” by “significantly limit[ing] employees’ ability to earn income, pursue an

                                  11   education, care for dependent family members, and enjoy recreation time.” Id. Further, as in

                                  12   Ward, plaintiffs allege that employees’ “activities are constrained not only during the [] shift, but
Northern District of California
 United States District Court




                                  13   . . . before it as well,” and during this time, “they cannot do things that are incompatible with

                                  14   making a phone call, such as sleeping, watching a movie, taking a class, or being in an area

                                  15   without cell phone service.” Id. In sum, construing the facts alleged in the SAC as true and in the

                                  16   light most favorable to plaintiffs, defendant’s standby system implicates the “specific abuse[s] the

                                  17   IWC sought to combat by enacting a reporting time pay requirement.” Id. at 1182-83.

                                  18           Wage Order 1-2001, viewed in light of Ward, likewise provides a cognizable legal basis

                                  19   for plaintiffs’ claims. The wage order, which regulates wages, hours, and working conditions in

                                  20   the manufacturing industry, provides, in relevant part, as follows:

                                  21           Each workday an employee is required to report for work and does report, but is
                                               not put to work or is furnished less than half said employee’s usual or scheduled
                                  22
                                               day’s work, the employee shall be paid for half the usual or scheduled day’s work,
                                  23

                                  24
                                               3
                                  25              As defendant points out, the Herrera court implied a distinction between standby and
                                       call-in shifts, disregarding an authority cited by the defendant that “addresses the factors to
                                  26   consider in determining whether ‘on-call’ time for employees working on ‘standby’ status, such as
                                       hospital workers, is sufficiently restrictive to constitute ‘hours worked.’” Id. at *10. However, the
                                  27   Ninth Circuit did not discuss or endorse a standard that applies to standby shifts, nor did the court
                                       state that the rationale of Ward would not extend to the standby shift context where an employer
                                  28
                                       exercised sufficient control over employees on standby shifts.
                                                                                           5
                                          Case 4:19-cv-04287-YGR Document 39 Filed 04/15/20 Page 6 of 8




                                                but in no event for less than two (2) hours nor more than four (4) hours, at the
                                   1            employee’s regular rate of pay, which shall not be less than minimum wage.
                                   2
                                       Wage Order 1-2001, subdivision 5(A). Defendant makes much of the fact that the wage order
                                   3
                                       does not explicitly mandate reporting time pay for employees like plaintiffs, arguing that the IWC
                                   4
                                       “chose not to award reporting time pay to employees on standby absent some affirmative duty to
                                   5
                                       ‘report’ to the employer.” This argument, however, fails to persuade. Wage Order 1-2001
                                   6
                                       provides that employees must be compensated if they are “required to report for work” and “do[]
                                   7
                                       report” but are “not put to work.” As the Ward court held, “report for work,’ within the meaning
                                   8
                                       of the wage orders, “does not have a single meaning.” 31 Cal. App. 5th at 1185. Instead, “it is
                                   9
                                       best understood as presenting oneself as ordered,” which “is defined by the party who directs the
                                  10
                                       manner in which the employee is to present himself or herself for work—that is, by the employer.”
                                  11
                                       Id. (citations omitted) (emphasis in original). Thus, “report for work” may include making oneself
                                  12
Northern District of California
 United States District Court




                                       available to receive a call to report for duty, subject to discipline from an employer, as is alleged
                                  13
                                       here.4
                                  14
                                                The cases on which defendant relies do not hold to the contrary. In Johnson v. Sky Chefs,
                                  15
                                       Inc., No. 11-CV-05619-LHK, 2012 WL 4483225, at *6 (N.D. Cal. Sept. 27, 2012), the court
                                  16
                                       dismissed a reporting time pay claim where plaintiff, who had been called-in to work for a
                                  17
                                       meeting with her manager, failed to allege that she was “either scheduled to or had the expectation
                                  18
                                       of working a normal shift.” Here, insofar as plaintiffs allege a mandatory standby shift system,
                                  19
                                       plaintiffs had an expectation that they may be required to report physically for work to perform
                                  20
                                       work-related duties when working a standby shift.
                                  21
                                                Likewise, defendant’s reliance on Mendiola v. CPS Security Solutions, Inc., 60 Cal. App.
                                  22
                                       4th 833 (2015) fails to support dismissal. In Mendiola, the court held that guards who were
                                  23
                                       required to be on site and available to respond to disturbances as needed were entitled to reporting
                                  24
                                       time pay. 60 Cal. App. 4th at 837. In so holding, the court identified numerous factors bearing on
                                  25

                                  26
                                                4
                                                 While subdivision 5(D) of Wage Order 1-2001 excludes from its scope “employee[s] on
                                  27   paid standby status” who are “called to perform assigned work at a time other than the employees
                                       scheduled reporting time,” it is silent as to employees like plaintiffs who allegedly work unpaid
                                  28
                                       standby shifts.
                                                                                          6
                                          Case 4:19-cv-04287-YGR Document 39 Filed 04/15/20 Page 7 of 8




                                   1   whether on-call time constitutes hours worked, including “whether there [a]re excessive

                                   2   geographical restrictions on employee’s movements,” “whether a fixed time limit for response [i]s

                                   3   unduly restrictive,” and “whether the employee had actually engaged in personal activities during

                                   4   call-in time.” Id. at 841. Defendant contends that under Mendiola, “employers may utilize

                                   5   uncompensated standby systems [if] they satisfy a multifactor test,” and defendant has satisfied

                                   6   that test here. However, assuming the Mendiola test applies,5 whether defendant satisfies the

                                   7   multifactor test is a factual determination reserved for a later stage in this case. At this juncture,

                                   8   the Court simply finds that plaintiffs have stated a plausible claim for relief.6

                                   9          C.      Conclusion

                                  10          For the reasons explained, defendant’s motion to dismiss is GRANTED insofar as plaintiffs’

                                  11   claims are based on a voluntary standby shift system, as such claims are preempted by section 301

                                  12   of the LMRA. Defendant’s motion is DENIED insofar as plaintiffs’ claims are based on a
Northern District of California
 United States District Court




                                  13   mandatory standby shift system.7

                                  14

                                  15
                                              5
                                  16              Plaintiffs contend that the Mendiola test is inapplicable because it “applies to claims that
                                       periods of time spent on call is compensable time worked,” and here, “[p]laintiffs do not assert the
                                  17   traditional on-call claim.” The Court takes no position on whether Mendiola provides the
                                       applicable standard for assessing the merits of plaintiffs’ claims. As explained herein, because
                                  18   plaintiffs have stated a plausible claim for relief regardless of the standard, the Court need not
                                       reach that question at this juncture.
                                  19
                                              6
                                                  Dimercurio v. Equilon Enterprises LLC, No. 19-CV-04029-JSC, 2020 WL 227262 (N.D.
                                  20
                                       Cal. Jan. 15, 2020) is in accord. There, the court found that it could not “say as a matter of law
                                  21   that defendant’s standby policy requiring [p]laintiffs to be on call for pre-scheduled 1.5-hour
                                       periods did not require [p]laintiffs to ‘report for work’ within the meaning of the Wage Order.”
                                  22   Id. at *8.
                                  23          7
                                                 Defendant’s request for judicial notice of the two collective bargaining agreements and
                                       related guidelines is GRANTED. See Jones v. AT&T, No. C 07-3888 JF, 2008 WL 902292, *2
                                  24
                                       (N.D. Cal. Mar. 31, 2008) (“Moreover, relevant case law supports the proposition that the Court
                                  25   may take judicial notice of a CBA in evaluating a motion to dismiss.”) (citing cases). Defendant’s
                                       request for judicial notice of an arbitration award and settlement agreements are DENIED, as such
                                  26   materials are not appropriate for the Court to review at this juncture. Plaintiffs’ request for
                                       judicial notice of filings in Bradford and Dimercurio is DENIED as moot. Additionally, the
                                  27   parties’ administrative motion requesting permission to submit and brief supplemental authority
                                       (Dkt. No. 36) is GRANTED with respect to the supplemental authority, which the Court has
                                  28
                                       reviewed and cited herein, and DENIED with respect to the request to submit additional briefing.
                                                                                          7
                                          Case 4:19-cv-04287-YGR Document 39 Filed 04/15/20 Page 8 of 8




                                   1          Defendant shall file an answer to the remaining allegations by Friday, May 1, 2020. A

                                   2   Case Management Conference shall be set for Monday, May 18, 2020 at 2:00 p.m. in the Federal

                                   3   Building, 1301 Clay Street, Oakland in Courtroom 1.

                                   4          This Order terminates Docket Numbers 29, 35, and 36.

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: April 15, 2020
                                                                                               YVONNE GONZALEZ ROGERS
                                   8                                                      UNITED STATES DISTRICT COURT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      8
